Citation Nr: 1746505	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

 2. Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 until May 1979.

These matters come before the Board of Veteran's Appeals (Board) from the August 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. In December 2015 the Board remanded the issues for further development. The claims were remanded again in February 2017.

In October 2015, the Veteran was provided a Board hearing, via video conference, before the undersigned Veterans Law Judge. The hearing transcript has been reviewed.


FINDINGS OF FACT

1. The evidence demonstrates that throughout the appeals period the Veteran's degenerative arthritis of the right knee has been manifested by subjective complaints of pain, stiffness, and giving away. Objectively the Veteran's right knee was manifested by range of motion from 0 to 100 degrees in right leg flexion and 100 to 0 degrees right leg extension, with arthritis based on x-ray findings and no instability or subluxation.

2. The most probative evidence of record is against a finding that the Veteran's Hepatitis C is etiologically related to his active military service.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

2. The criteria for service connection for Hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to a compensable rating for degenerative arthritis of the right knee

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25 . 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A January 2008 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, stiffness, and giving away. Objectively, the report reflects no instability, no crepitation, no grinding, and no ankylosis. The examination further reflects right knee flexion with active motion of 0 to 140 degrees. There was no additional loss of motion on repetitive testing. Lastly, the examination reflects the Veteran with degenerative arthritis noting degenerative changes with his right tibiofemoral and patellofemoral compartments.

A February 2016 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, stiffness, and increased pain with prolonged standing and walking. Objectively, the report reflects crepitation; however, no instability on testing, no ankylosis, no muscle atrophy, normal muscle strength, no recurrent subluxation, and no meniscal condition. The examination further reflects right knee flexion with motion of 0 to 100 degrees and right knee leg extension with motion of 100 to 0 degrees. There was no additional loss of motion on repetitive testing.

A February 2017 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain and increased pain with prolonged standing and walking. Objectively, the report reflects no instability on testing, no ankylosis, no muscle atrophy, normal muscle strength, no recurrent subluxation, and no meniscal condition. The examination further reflects right knee flexion with motion of 0 to 100 degrees and right knee leg extension with motion of 100 to 0 degrees. There was no additional loss of motion on repetitive testing.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 100 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See February 2017 VA medical examination).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. While the Veteran has complained of right knee giving away; joint instability can be objectively diagnosed upon clinical examination. Thus, even if the Veteran sincerely believes that his knee experiences instability, instability itself, can be clinically tested for and diagnosed. Thus, the Board finds the objective testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard. As such, a rating under this diagnostic code is not applicable. 

A rating under DC 5258 is not warranted because the evidence does not reflect the Veteran with a semilunar cartilage condition with frequent episodes of locking and pain into the right knee joint. 

A rating under Diagnostic Code 5259 is not warranted because the evidence does not reflect the Veteran with symptoms associated with the removal of semilunar cartilage.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's right leg flexion is limited at 100 degrees. 

A rating under DC 5261 is not applicable. A compensable rating is warranted for leg extension limited to 10 degrees. Here, the claims folder fails to reflect the Veteran's right knee extension is limited to 10 degrees or more.

As noted above, the Veteran is not entitled to a compensable rating for limitation of motion. Under DC 5003, arthritis based on x-ray findings will be rated on limitation of motion, or if noncompensable, assigned a 10 percent rating. The record reflects that the Veteran's degenerative arthritis has been substantiated by x-ray. Thus, the Veteran is entitled to a 10 percent evaluation for his right knee under DC 5003.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain and stiffness. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, an initial rating in excess of 10 percent for degenerative arthritis of the right knee is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his right knee disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.

Entitlement to service connection for Hepatitis C.

The Veteran contends that he has Hepatitis C, related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has Hepatitis C that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's Hepatitis C, is related to his military service.

The Veteran's STRs do not reflect a diagnosis of, or treatment for Hepatitis C.

Throughout the appeal period of the claim; the Veteran has consistently alleged that during basic training he was forced to shave his face with razors retrieved from the trash. (See hearing transcript page 10 and 11). The Veteran contends that his exposure to dirty razors and immunizations during his military service are causally related to his Hepatitis C. The Veteran has conceded to other Hepatitis C risk factors such as unprotected sexual intercourse and illicit drugs use through needle injection.

The Veteran was afforded a VA medical examination in July 2008. The examiner was unable to opine without mere speculation. The examiner noted the Veteran's statements of exposure to dirty razors and immunizations during his military service; as well as his illicit drug use. The examiner explained that it was not possible for the examiner to delineate which risk factor attributed to the Veteran's contraction of Hepatitis C. 

A supplemental medical opinion was provided in February 2016. The examiner opined that the Veteran's Hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that there is no objective evidence available within the Veteran's service treatment records (STRs) surrounding a Hepatitis condition. The examiner further concluded that there is no evidence of chronic illness in service or a diagnosis of Hepatitis C prior to October 2004.

Another VA medical opinion was obtained in February 2017. The examiner acknowledged the Veteran's statements of exposure to dirty razors; however continued to note that Veteran was not treated for a liver condition during his military service. The examiner further noted that the Veteran was not diagnosed with Hepatitis C until 2004, approximately 25 years after military service. Additionally, the examiner noted that the Veteran was an intravenous drug user after leaving service; which the examiner noted is a major risk factor for Hepatitis C in itself. The examiner explained that a rational medical opinion could not be provided without resorting to mere speculation, giving the facts of the case, to include the Veteran's drug use and his lay statements.

The Board notes that the Veteran may sincerely believe that his Hepatitis C is causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's Hepatitis C is against a finding that Veteran's Hepatitis C is causally related to active service. Even taking the lay statements in regard to exposure to dirty razors and immunizations during his military service; they fail to establish a causal relationship between the Veteran's Hepatitis C and his active military service. Here, the evidence reflects that while the Veteran has made statements regarding exposure to dirty razors; he has also engaged in in other risk factors for Hepatitis C such as unprotected sexual intercourse and intravenous drug use. Additionally, the Veteran's STRs does not reflect treatment for, or complaints of, Hepatitis C or a liver condition. Taking the claims folder as whole, to include the medical opinions, lay statements, and medical records, the Board finds that entitlement to service connection for Hepatitis C is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee is denied.

Entitlement to service connection for Hepatitis C



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


